Title: To George Washington from Anne Sauvage, March–April 1794
From: Sauvage, Anne
To: Washington, George


          
            [March–April 1794]
          
          Anne Sauvage habitante du Cap français, ayant echappé au fer, & a l’Incendie de
            cette infortunée ville, amena avec elle, trois jeunes
            Demoiselles, orphelines, dont l’Éducation, lui avait eté confiée, (des leur Berceau) par
            leurs Péres, & Meres. a leur arrivée dans Ce Continant, elle obteint des secours,
            pour elle, et ses trois orphelines, on les leur continua, jusqu’a Ce que les fonds
            destinés a une si belle action, fussent épuisés. aprés, on leur donna d’autres secours,
            provenant d’une quétte, que des personnes charitables, avaient
            faite, en dernier lieu, sous le Ministère de Mr Genet, elles sollicitérent, et
            obteinrent de nouveaux secours; ils continuaient encore, a l’Epocque qu’il a êté
            remplacé par Mr Faucher. Nous nous sommes présentées a ce nouveau Ministre, pour lui
            exposer nos malheurs, et nos préssants besoins, il nous a repondu que la Republique
            française ne pouvait donner des secours que dans son sein. en consequense il nous a
            offert de nous envoyer en Europe. nous l’avons remercié sans
            accepter son offre par raport a notre age, et par la raison que notre proprieté n’est
            pas en Europe et que nous ne Conaissons pas les parents que nous pourrions y avoir. il
            nous a paru plus naturel, de rester dans ce Continent. afin d’etre plus aportée de
            retourner a St Domingue, ou nous trouverons les débris de notre fortune. puisque le
            Ministre de la République française ne peut pas nous secourir, dans ce Pays, que
            deviendrons nous helas! Si les sanglots, et les soupirs douloureux de l’indigence, ne
            pénétraient pas la sensibilité des belles ames. Vos vertus honnorées de toutes les
            nations, nous font espérer que vous voudrés bien nous faire participer aux Secours
            destinés pour les Malheureux, jusqu’a ce que nous puissions
            retourner ou sont nos proprietés. Cet acte de Générosité, de justice, gravera dans nos
            Coeurs, et pour toujours, les traits inéfassables de la reconaissance; nos voeux seront
            Constents pour la durée de vos jours, si precieux au bonheur d’un Peuple dont vous etes
            chery.
          
            anne Sauvage
          
        